INTREPID CAPITAL MANAGEMENT FUNDS TRUST Supplement dated July 30, 2008 to the Prospectus dated January28, 2008 Effective July 17, 2008, the information regarding Jayme Wiggins on page 10 of the prospectus is deleted.Mark Travis and Gregory Estes co-manage the Intrepid Income Fund as of July 17, 2008. Please retain this Supplement for future reference. INTREPID CAPITAL MANAGEMENT FUNDS TRUST Supplement dated July 30, 2008 to the Statement of Additional Information dated January28, 2008 Effective July 17, 2008, the information regarding Jayme Wiggins in the Statement of Additional Information, under the section “Portfolio Managers,” beginning on page B-18, is deleted.Mark Travis and Gregory Estes co-manage the Intrepid Income Fund as of July 17, 2008. John J.
